NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
DONNA MARIE CONNER,
Plaintiff-Appellant,
V.
UNITED STATES,
Defen,dant-Appellee.
2010-5106
Appeal from the United States Court of Federa1
Claims in case no. 09-CV-880, Senior Judge Robert H.
Hodges, Jr.
ON MOTION
ORDER
D0nna Marie Conner moves for "affirmative re1ief"
and other relief. Conner also submits a “supplementary
pleading." The United States moves to waive its obliga-
tion to respond to Conner's filings
The arguments and assertions in Conner's motion and
"pleading" involve the merits of her case. Such arguments
and assertions should be included in the briefs. Briefing
is now completed

CONNER V. US
Upon consideration thereof,
IT Is 0RDERED THAT:
(1) Conner’s motion is denied.
(2) The United States’ motion
NOV 1 8 2010
Date
ccc Donna Marie Conner
Russell J. Upton, Esq.
s8
2
is denied as moot.
FoR THE C0URT
/s/ J an Horbal__v
J an Horbaly _
Clerk
lLED
u.s. courrl:oF APPzALs ron
in-le FEoERAL concur
NOV. 1 8 2010
JAN HORBALY
CLERK